Citation Nr: 1044364	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  08-07 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, including major depressive disorder.  

2.  Entitlement to service connection for carpal tunnel syndrome.  

3.  Entitlement to an increased rating in excess of 30 percent 
for arteriosclerotic heart disease (ASHD).  

4.  Entitlement to an increased rating in excess of 10 percent 
for degenerative joint disease of the left knee.  

5.  Entitlement to an increased rating in excess of 10 percent 
for degenerative joint disease of the right knee.  

6.  Entitlement to an increased rating in excess of 10 percent 
for degenerative joint disease of the right hip.  

7.  Entitlement to an increased rating in excess of 10 percent 
for degenerative joint disease of the right ankle.  

8.  Entitlement to an increased compensable rating for 
degenerative joint disease of the left ankle.  

9.  Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to December 1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 2006 rating decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

During the pendency of this appeal, the Veteran was awarded a 60 
percent rating for hypertension with renal failure, raising the 
combined evaluation for the Veteran's service connected 
disabilities.  The Board suggests that the RO recalculate the 
combined evaluation award, after application of the bilateral 
factor.  38 C.F.R. § 4.25.  

In August 2010, a travel board hearing was held before the 
undersigned.  A transcript of the hearing is associated with the 
Veteran's claims file.

The issues of service connection for an acquired psychiatric 
disability, including major depressive disorder, and carpal 
tunnel syndrome and for increased ratings for degenerative joint 
disease of both knees, both ankles and the right hip are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The issue of entitlement to a total rating by reason of 
individual unemployability due to service connected disabilities 
(TDIU) subsequent to November 8, 2008, is rendered moot by the 
decision rendered herein regarding the evaluation of the 
Veteran's ASHD.  


FINDINGS OF FACT

1.  Prior to November 11, 2008, the Veteran's ASHD was manifested 
by mild cardiac enlargement; in February 2009, METS were 
estimated to be 7.  

2.  On November 11, 2008, ASHD was manifested by congestive heart 
failure (CHF) that, in November 2009 was shown to be chronic.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for ASHD 
were not met prior to November 11, 2008.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code (Code) 7005 
(2010).  

2.  The criteria for a rating of 100 percent for ASHD were met as 
of November 11, 2008.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.104, Code 7005 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) in part 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five 
elements of a service connection claim: 1) veteran status; 2) 
existence of a disability; 3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  



The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to the initial adjudication of 
her claims.  November 2005 and April 2006 letters explained the 
evidence necessary to substantiate her claims, the evidence VA 
was responsible for providing, and the evidence she was 
responsible for providing.  The April 2006 letter also informed 
the Veteran of disability rating and effective date criteria.  
The Veteran has had ample opportunity to respond/supplement the 
record and she has not alleged that notice in this case was less 
than adequate.

The RO arranged for a VA examination of the Veteran's heart in 
January 2009.  This examination, together with the VA outpatient 
treatment records and reports of private and VA hospitalizations, 
is found to be adequate for rating purposes for the issue related 
to ASHD.  In this regard, it is noted that the examiners reviewed 
the Veteran's medical history and complaints, made clinical 
observations, and rendered opinions regarding the severity of the 
disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(finding that VA must provide an examination that is adequate for 
rating purposes).  The Veteran has not identified any evidence 
that remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claims.

Increased Rating for ASHD

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is 
not expected that all cases will show all the findings specified; 
however, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of rating 
with impairment of function will be expected in all instances.  
38 C.F.R. § 4.21 (2010).  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material to 
the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2010).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that "staged" ratings are appropriate for an increased 
rating claim where the factual findings show distinct time 
periods when the service-connected disability exhibits symptoms 
that would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to these appeals.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that VA must review the entire record, but does not have 
to discuss each piece of evidence).  Hence, the Board will 
summarize the relevant evidence where appropriate and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim.  

With documented coronary artery disease resulting in chronic 
congestive heart failure, or work load of 3 METs or less results 
in dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less than 30 
percent, a 100 percent rating is warranted.  With more than one 
episode of acute congestive heart failure in the past year, or; 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, or; 
left ventricular dysfunction with an ejection fraction of 30 to 
50 percent, a 60 percent rating is warranted.  With a workload 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or X-ray, a 30 percent rating is warranted.  
38 C.F.R. § 4.104, Code 7005.  

The Veteran submitted her claim for increased rating for her 
service connected disabilities, including ASHD, in October 2005.  
On July 2006 VA examination, her blood pressure readings were 
200/90 while sitting, 190/90 while standing, and 182/84 while 
lying down.  It was reported that she took medication for control 
of her blood pressure, but had not done so that day.  Heart 
examination was normal.  A chest X-ray study showed mild cardiac 
enlargement.  The diagnosis was uncontrolled hypertension.  The 
examiner rendered an opinion that the Veteran did not have 
hypertensive heart disease, but did have mild cardiac 
enlargement.  

Private treatment records show that the Veteran was hospitalized 
at a private facility on November 11, 2008.  At that time, she 
came to the emergency room with the sudden onset of shortness of 
breath on exertion.  She also had left sided pressure like chest 
discomfort that radiated to the arm.  The admitting diagnosis was 
acute CHF.  This diagnosis was repeated during a cardiac 
consultation at the hospital the following day and on 
hospitalization at a VA facility at the end of the month of 
November 2008.  

An examination was conducted by VA in January 2009.  At that 
time, the Veteran reported symptoms of chest pain, shortness of 
breath, fatigue, and dizziness.  She described flare-ups several 
times per year, with one attack in the past year.  Examination of 
the heart was normal.  A chest X-ray study showed cardiomegaly.  
The diagnosis was ASHD and hypertensive cardiovascular disease.  
In a February 2009 addendum, it was reported that an 
echocardiogram report had shown mild aortic insufficiently and 
mild to moderate left ventricular hypertrophy.  The diagnoses 
were hypertensive cardiovascular disease, left ventricular 
hypertrophy with cardiomegaly, and ASHD.  The examiner estimated 
the METS as 7.  The Veteran was unable to shovel snow or swim 
vigorously as a result of her condition.  November 2009 VA 
outpatient treatment records show an assessment of stage II CHF, 
continue present therapy.  

Prior to November 11, 2008, the Veteran's heart disease was 
manifested by cardiomegaly, with the METS level she was estimated 
to be able to attain being 7.  Although she had additional 
symptoms of dyspnea on exertion and fatigue, there was no 
indication that her MET workload level was as low as 5, that 
symptoms of CHF were found or that she had left ventricular 
dysfunction with an ejection fraction of between 30 to 50 
percent.  Thus, the criteria for a 60 percent rating were not met 
and the 30 percent rating was appropriate.  This changed on 
November 11, 2008.  At that time the Veteran was hospitalized and 
acute CHF was diagnosed.  While not found to be chronic at that 
time, the VA outpatient treatment records showing stage II CHF 
demonstrates that CHF is now chronic in nature.  As such, the 
Board finds that the Veteran met the criteria for a 100 percent 
schedular evaluation on November 11, 2008.  To this extent, the 
appeal is granted.  

The Board also has considered whether referral for extraschedular 
consideration is warranted prior to November 11, 2008.  An 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); 
see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the VA Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.  

In this case, comparing the Veteran's disability level and 
symptomatology to the rating schedule, the degree of disability 
prior to November 11, 2008 is contemplated by the rating 
schedule.  The Veteran's heart disability, primarily cardiac 
enlargement directly corresponds to the schedular criteria for 
the 30 percent evaluation.  For this reason, the Board finds that 
the assigned schedular rating is adequate to rate the Veteran's 
ASHD, and no referral for an extraschedular rating is required.  

Finally, a TDIU prior to November 11, 2008 is currently on appeal 
and pending additional development ordered herein.  


ORDER

A rating of 30 percent for ASHD prior to November 11, 2008, is 
denied.  

A rating for of 100 percent for ASHD is granted as of November 
11, 2008.  


REMAND

Review of the records shows that additional development is 
required prior to adjudication of the remaining issues on appeal.  
Regarding the claim for service connection for carpel tunnel 
syndrome, the Veteran asserted at her hearing before the 
undersigned that tenosynovitis for which she was treated in 
service actually marked the onset of the carpel tunnel syndrome 
of the upper extremities.  The record shows that she was treated 
for complaints involving her left wrist in March 1984 and 
complaints involving her right wrist in June 1988.  The Veteran 
has not been afforded a compensation examination regarding this 
contention.  

As to the claim for service connection for an acquired 
psychiatric disorder, it is noted that at the time that a major 
depressive disorder was first noted, in July 1996, the examiner 
appeared to relate the Veteran's depression to disability 
associated with her service-connected arthritis.  Although not 
specifically contended by the Veteran, this raises the issue of 
secondary service connection.  The Veteran has not been afforded 
a compensation examination regarding her psychiatric disability.  



Regarding the claims for increased ratings for degenerative joint 
disease of the knees, ankles and right hip, the Board notes that 
the Veteran was last afforded an examination in October 2007 and 
contended at her hearing before the undersigned that her 
disabilities had worsened since that time.  

Under these circumstances, the Board finds that the low threshold 
for requirement of examinations has been met.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to 
undergo a medical examination to ascertain the 
current nature and extent of her carpel tunnel 
syndrome.  The examiner should be requested to 
render an opinion regarding whether it is at 
least as likely as not (probability 50 percent 
of more) that the episodes of tenosynovitis 
noted during service in 1984 and 1988 marked the 
onset of this disability.  The appropriate 
records contained in the claims folder should be 
made available for review in connection with 
this examination.  The examiner should provide 
complete rationale for all conclusions reached.  

2.  The RO/AMC should arrange for the Veteran to 
undergo a medical examination to ascertain the 
current nature and extent of her psychiatric 
disability.  The examiner should be requested to 
render an opinion regarding whether it is at 
least as likely as not (probability 50 percent 
of more) that any psychiatric disorder is 
related to service or caused by or aggravated by 
a service connected disability.  The appropriate 
records contained in the claims folder should be 
made available for review in connection with 
this examination.  The examiner should provide 
complete rationale for all conclusions reached.  

3.  The RO/AMC should arrange for the 
Veteran to undergo an orthopedic 
examination to determine the current 
extent of the arthritis of both knees, 
both ankles and the right hip.  The 
appropriate records contained in the 
claims folder should be made available for 
review in connection with this 
examination.  X-rays and/or other 
diagnostic studies should be done, as 
deemed appropriate by the examiner.  The 
examiner must provide a thorough 
description of the appellant's service-
connected disorder and render objective 
clinical findings concerning the severity 
of the disability, to include observations 
of pain on motion, deformity, excess 
fatigability, incoordination, weakened 
movement and other functional limitations, 
if any.  

4.  Thereafter, the RO/AMC should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the Veteran, she and her 
representative should be provided with a 
supplemental statement of the case (SSOC) that 
addresses all relevant actions taken on the 
claims for benefits.  The Veteran should be 
given an opportunity to respond to the SSOC 
prior to returning the case to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is 
advised to appear and participate in any scheduled VA 
examination, as failure to do so may result in denial of the 
claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


